ORDER
This case came before this court on February 10, 1992 pursuant to an order which was directed to both parties to appear and show cause why this appeal from a conviction of first degree child molestation, second degree child molestation, simple battery and intimidation of a witness should not be summarily decided.
After considering the arguments and memoranda of counsel, we are of the opinion that no cause has been shown. We believe that the trial justice correctly restricted the scope of defendant’s cross-examination of the victim, thereby precluding defendant from inquiring into an investigation conducted by the Department for Children and Their Families. That investigation involved an allegation of excessive discipline by the victim’s mother against the victim’s sister. Hence we feel that the trial justice properly denied defendant’s motion for a new trial. In addition we believe that the trial justice correctly interpreted G.L. 1956 (1981 Reenactment) § 11-32-5, which prohibits intimidation of a victim of a crime or a witness in any criminal proceeding. Lastly, our review of the record has con*331vinced us that the trial justice did not abuse his discretion in refusing to appoint altemative counsel for the defendant.
Accordingly, the appeal is denied and dismissed, the conviction appealed from is affirmed, and the case is remanded to the Superior Court.
SHEA, J., did not participate.